             Case 5:20-cv-00281 Document 1 Filed 03/09/20 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


SEACOAST NATIONAL BANK,                        §
                                               §
       Plaintiff,                              §
                                               §
vs.                                            §       Civil Action No. 5:20-cv-281
                                               §
HOTTIES’ SPORTS BAR & GRILL,                   §
INC. and CHRISTIAN HAWX,                       §
                                               §
       Defendants.                             §


                           PLAINTIFF’S ORIGINAL COMPLAINT


       Plaintiff, SEACOAST NATIONAL BANK (“Bank” or “Plaintiff”) complains of

Defendants Hotties’ Sports Bar & Grill, LLC (“Borrower”) and Christian Hawx (“Guarantor”),

and for cause of action would show the Court as follows:

                               JURISDICTION, PARTIES AND VENUE

       1.      Jurisdiction is based on diversity of citizenship. There is complete diversity of

citizenship between Plaintiff and Defendants in this matter. As will be more fully explained

below, Plaintiff is a citizen of Florida, Defendants are citizens of Texas, and the amount in

controversy in this action, exclusive of interest and costs, exceeds the sum of $75,000. Therefore,

this court has jurisdiction over the subject matter of this dispute by virtue of 28 U.S.C. § 1332.

       2.      Plaintiff is a national banking association. Plaintiff’s main office is located in

Stuart, Florida. All of Plaintiff’s locations are located in Florida. For diversity purposes,

Plaintiff is a citizen of the state Florida. 28 U.S.C. §1348.



________________________________________________________________________
PLAINTIFF’S ORIGINAL COMPLAINT – Page 1
              Case 5:20-cv-00281 Document 1 Filed 03/09/20 Page 2 of 5




         3.     Defendant Borrower is a Texas Corporation with its principal place of business in

San Antonio, Texas and is therefore a citizen of Texas. Borrower can be served with process by

serving its registered agent at his registered office:

                Christian Hawx
                2603B Vance Jackson
                San Antonio, Texas 78213


         4.     Defendant Guarantor is an individual citizen of Texas who resides in Bexar

County and can be served with process at one of the following locations or wherever he may be

found:

                Christian Hawx
                2603B Vance Jackson
                San Antonio, Texas 78213

                Christian Hawx
                5814 Sundance Lane
                San Antonio, TX 78238


         5.     Defendants are subject to personal jurisdiction in the State of Texas because they

are Texas residents and this action arises out of business they transacted in Texas.

         6.     Pursuant to 28 U.S.C. §1391, venue is proper in the Western District of Texas,

San Antonio Division, as Bexar County is the location Defendant Borrower’s place of business

and Defendant Guarantor’s residence.

                                                FACTS

         7.     On or about May 10, 2018, Bank loaned money to Borrower. In order to evidence

his obligation to repay the loan, Borrower executed a promissory note (the “Note”) in the

original principal amount of Two Hundred Thousand Dollars ($200,000.00). The Note called for



________________________________________________________________________
PLAINTIFF’S ORIGINAL COMPLAINT – Page 2
             Case 5:20-cv-00281 Document 1 Filed 03/09/20 Page 3 of 5




monthly payments, had a variable interest rate, and a maturity date of May 10, 2028. A true and

correct copy of the Note is attached to this Complaint as Exhibit A.

       8.      Guarantor was President and/or Chief Executive Officer of Borrower.            In

consideration for the Bank’s loan to Borrower, Guarantor executed an unconditional Guarantee

of Borrower’s obligations on the Note. A true and correct copy of the Guarantee is attached to

this Complaint as Exhibit B.

       9.      Borrower has defaulted on the Note and not made any payments since on or about

October 25, 2019. Bank has exercised its right to accelerate the amount due on the Note. Bank

has provided Borrower and Guarantor with written notice of this acceleration. Bank has made

written demand on Borrower and Guarantor to pay the accelerated amount, but Borrower and

Guarantor have refused.

       10.     The refusal of Borrower and Guarantor to honor their obligations under the Note

and Guaranty has forced Bank to place this matter in the hands of undersigned counsel for

collection of the debt. Bank has agreed to pay counsel a reasonable fee for their services.

                                 COUNT ONE – SUIT ON NOTE

       11.     Each of the foregoing paragraphs are incorporated and reasserted herein by

reference.

       12.     The Note is a negotiable instrument under article 3 of the Uniform Commercial

Code, chapter 3 of the Texas Business and Commerce Code. The Bank is the owner and holder

of the Note. The Bank took the Note for value, in good faith, without notice of any defects,

forgeries or defenses.

       13.     The Borrower is in default of its obligations under the Note, and the Note has

been accelerated. The amount owed on the Note as of February 28, 2020 was One Hundred
________________________________________________________________________
PLAINTIFF’S ORIGINAL COMPLAINT – Page 3
             Case 5:20-cv-00281 Document 1 Filed 03/09/20 Page 4 of 5




Ninety-One Thousand Seven Hundred Thirty-Two and 23/100 dollars ($191,732.23) (the

“Outstanding Amount”). Interest in the amount of Thirty-Nine dollars ($39.00) per day (the “Per

Diem”) continues accrues on the Outstanding Amount for every day from and after February 28,

2020 that the Outstanding Amount remains unpaid.

       14.     The Borrower is liable to the Bank for the Outstanding Amount, and the accrued

Per Diem. Borrower is also liable for Bank’s reasonable and necessary attorney’s fees pursuant

to paragraph 6(B) of the Note.

                             COUNT TWO – SUIT ON GUARANTEE

       15.     Each of the foregoing paragraphs are incorporated and reasserted herein by

reference.

       16.     The Guarantee is a contract between Bank and Guarantor. It is an unconditional

guarantee of payment and not collection. Bank complied with all its obligations by loaning

money to Borrower. Guarantor has breached his obligations under the Guarantee and that breach

has proximately caused Bank damages.

       17.     The Guarantor is liable to the Bank for the Outstanding Amount, and the accrued

Per Diem. Guarantor is also liable for Bank’s reasonable and necessary attorney’s fees pursuant

to paragraph 9(A) of the Guarantee.

       WHEREFORE, PREMISES CONSIDERED, Plaintiff requests and prays that Defendants

be cited to appear and answer, and that upon trial hereof judgment be rendered in Plaintiff’s

favor against Defendants, jointly and severally, for the following relief:

               1.      The Outstanding Amount plus the accrued Per Diem, or such other
                       damages and pre-judgment interest as may be proven at trial;

               2.      The Plaintiff’s reasonable and necessary attorney’s fees; and


________________________________________________________________________
PLAINTIFF’S ORIGINAL COMPLAINT – Page 4
           Case 5:20-cv-00281 Document 1 Filed 03/09/20 Page 5 of 5




            3.     Such other relief, at law or in equity, to which Plaintiff may show itself to
                   be justly entitled.


                                          Respectfully submitted,

                                          KESSLER & COLLINS,
                                           A Professional Corporation

                                          By: __/s/ Daniel P. Callahan
                                                DANIEL P. CALLAHAN
                                                Texas Bar No. 03648700
                                                dpc@kesslercollins.com

                                          2100 Ross Avenue, Suite 750
                                          Dallas, Texas 75201
                                          214-379-0722 Telephone
                                          214-373- 4714 Facsimile

                                          ATTORNEYS FOR PLAINTIFF
                                          SEACOAST NATIONAL BANK




________________________________________________________________________
PLAINTIFF’S ORIGINAL COMPLAINT – Page 5
